 

Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made as of [DATE] by and between Seneca Foods
Corporation, a New York corporation (the “Corporation”), and [NAME]
(“Indemnitee”).

 

RECITALS

 

WHEREAS, the Board of Directors wishes to attract and retain highly qualified
persons to serve as directors of the Corporation;

 

WHEREAS, the Corporation has adopted provisions in its Certificate of
Incorporation providing for indemnification of its directors, and the
Corporation wishes to clarify and enhance the rights and obligations of the
Corporation and the Indemnitee with respect to indemnification and advancement
of expenses;

 

WHEREAS, it is reasonable, prudent and in the best interests of the Corporation
and its shareholders to enter into the following Agreement to provide for such
indemnification and advancement of expenses; and

 

WHEREAS, the Company desires to have the Indemnitee serve or continue to serve
as a director of the Company and the Indemnitee desires to serve or continue so
to serve the Company, provided, and on the express condition, that he or she is
furnished with the protections set forth hereinafter.

 

NOW, THEREFORE, to induce Indemnitee to serve the Corporation and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

INTERPRETIVE RULES; DEFINITIONS

 

General Interpretive Rules.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular, and the use of the masculine gender herein shall be deemed to include
the feminine gender; (ii) references herein to “Sections” without reference to a
document are to designated Sections of this Agreement; (iii) “including” means
“including but not limited to”; and (iv) “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision.

 

Definitions.

 

In this Agreement:

 

“Agreement” means this Indemnification Agreement as executed by the parties
hereto as of the date first written above or, if amended, as amended.

 

“Board” means the Board of Directors of the Corporation.

 

1

--------------------------------------------------------------------------------

 

 

“Derivative Proceeding” means a Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor.

 

“Entity” means a corporation, limited liability company, business, partnership,
joint venture, trust, employee benefit plan or other enterprise.

 

“Fine” means any fine, penalty and, with respect to an employee benefit plan,
any excise tax or penalty assessed with respect thereto.

 

“Litigation Costs” means costs, charges and reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in the investigation, defense
or prosecution of or other involvement in any Proceeding and any appeal
therefrom, and the costs of appeal, attachment and similar bonds.

 

“Losses” means the total amount which Indemnitee becomes legally obligated to
pay in connection with any Proceeding, including judgments, Fines, amounts paid
in settlement and Litigation Costs.

 

“Proceeding” means any threatened, pending or completed action, suit, or
proceeding, whether brought by or in the right of the Corporation or one of its
subsidiaries or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee is or was a party or is threatened to
be made a party by reason of the fact that Indemnitee is or was a director,
officer or employee of the Corporation (or any subsidiary of the Corporation),
or is or was serving at the request of the Corporation as a director, officer,
employee, member, manager, trustee, agent, or fiduciary of another Entity.

 

INDEMNIFICATION

 

Proceedings by Third Parties.

 

The Corporation shall indemnify Indemnitee, in accordance with the provisions of
this Section 2.1, against all Losses actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of any Proceeding (other
than a Derivative Proceeding) if Indemnitee acted in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation, and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.

 

2

--------------------------------------------------------------------------------

 

 

Derivative Proceedings.

 

Except as provided in Section 2.2(b), the Corporation shall indemnify
Indemnitee, in accordance with the provisions of this Section 2.2, against all
Litigation Costs actually and reasonably incurred by Indemnitee in connection
with the defense or settlement of any Derivative Proceeding, including the
amount of the judgment or settlement, if he or she acted in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation.

 

No indemnification under Section 2.2(a) shall be made in respect of: 

 

a threatened action or a pending action which is settled or otherwise disposed
of; or

 

any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation,

 

unless and only to the extent that the court in which such Derivative Proceeding
was brought, or, if no action was brought, any court of competent jurisdiction,
determines upon application that, in view of all relevant circumstances,
Indemnitee is fairly and reasonably entitled to indemnification for such portion
of the settlement amount and Litigation Costs which the court shall deem proper.

 

No Presumptions Based on Manner Proceeding is Terminated.

 

The termination of any Proceeding by judgment, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not in itself create a
presumption (i) that Indemnitee did not act in good faith, without fraudulent
intent and for a purpose which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation or (ii) with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that his or her conduct was unlawful.

 

Indemnification Against Expenses of Successful Party.

 

Notwithstanding any other provision hereof, to the extent that Indemnitee has
been successful, on the merits or otherwise, including the dismissal of an
action without prejudice, in defense of any Proceeding, or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Litigation Costs actually and reasonably incurred by Indemnitee in connection
therewith to the fullest extent permitted by New York Law.

 

Advances of Litigation Costs.

 

At the written request of Indemnitee, Litigation Costs actually and reasonably
incurred by Indemnitee in any Proceeding shall be paid by the Corporation in
advance of the final disposition of such matter with the undertaking of
Indemnitee, which hereby is given, that if it shall be ultimately determined, in
a final, non-appealable judgment rendered by the court of last resort (or by a
lower court if not timely appealed), that Indemnitee was not entitled to be
indemnified, or was not entitled to be fully indemnified, Indemnitee shall repay
to the Corporation the amount, or appropriate portion thereof, so advanced. Such
payment by the Corporation shall be made promptly (but in any event within 30
days) after its receipt of Indemnitee’s request therefor. If the Corporation
makes an advance of Litigation Costs pursuant to this Section 2.5, the
Corporation shall be subrogated to every right of recovery Indemnitee may have
against any insurance carrier from whom the Corporation has purchased insurance
for such purpose.

 

3

--------------------------------------------------------------------------------

 

 

Determination of Right to Indemnification; Procedure Upon Application.

 

Any indemnification under Section 2.1 and Section 2.2 (other than the
advancement of Litigation Costs) shall be paid by the Corporation no later than
90 days after receipt of the written request of Indemnitee, unless a
determination is made within said 90-day period by (i) the Board by a majority
vote of directors who are not and were not parties to the Proceeding in respect
of which indemnification is being sought ("Disinterested Directors"), (ii) a
committee of the Board comprised of Disinterested Directors or (iii) independent
legal counsel in a written opinion (which counsel shall be appointed by a vote
of the Disinterested Directors), that Indemnitee has not met the relevant
standards for indemnification set forth in Section 2.1 and Section 2.2. If
requested by the Indemnitee in writing, any such determination shall be made by
independent legal counsel not previously employed by the Corporation or any
Affiliate thereof ("Affiliate" having the meaning defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended).

 

Indemnitee will be entitled to a hearing before the Board or the Disinterested
Directors and/or any other person or persons making a determination and
evaluation under Section 2.6(a). Indemnitee will be entitled to be represented
by counsel at such hearing.

 

The right to indemnification or advances of Litigation Costs as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. Indemnitee’s Litigation Costs incurred in connection with
successfully establishing his or her right to indemnification, in whole or in
part, in any such proceeding also shall be indemnified by the Corporation.

 

With respect to any Proceeding for which indemnification is requested, the
Corporation will be entitled to participate therein at its own expense and,
except as otherwise provided below, the Corporation may assume the defense
thereof, with counsel satisfactory to Indemnitee. After notice from the
Corporation to Indemnitee of its election to assume the defense of a Proceeding,
the Corporation will not be liable to Indemnitee under this Agreement for any
Litigation Costs subsequently incurred by Indemnitee in connection with the
defense thereof, other than as provided below. The Corporation shall not settle
any Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee's written consent. Indemnitee shall have the right
to employ counsel in any Proceeding but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense of
the Proceeding shall be at the expense of Indemnitee, unless (i) the employment
of counsel by Indemnitee has been authorized by the Corporation, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of a Proceeding, or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of a Proceeding, in each of which cases the fees and expenses of
Indemnitee 's counsel shall be advanced by the Corporation. Notwithstanding the
foregoing, the Corporation shall not be entitled to assume the defense of any
Derivative Proceeding.

 

Exclusions.

 

The Corporation shall not be liable to make any payment hereunder (whether in
the nature of indemnification or contribution) to the extent payment is actually
made to Indemnitee under a valid, enforceable and collectible insurance policy
(the “Insurance Policy”). If Indemnitee is required to pay any amount that the
Corporation is obligated to pay hereunder except for the exclusion in this
subsection, before payment is reasonably expected to be made under the Insurance
Policy, the Corporation shall promptly advance the amount Indemnitee is required
to pay for which the Corporation is liable hereunder. Any advance by the
Corporation shall be made with the undertaking of Indemnitee, which hereby is
given, that he or she shall immediately pay over to the Corporation, from the
funds Indemnitee later receives under the Insurance Policy, an amount equal to
the amount which the Corporation advanced pursuant to this subsection.

 

4

--------------------------------------------------------------------------------

 

 

Notwithstanding any other provision of this Agreement, the Corporation shall not
be liable to indemnify the Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Corporation’s written
consent, which shall not be unreasonably withheld, or for any judicial or other
award, if the Company was not given an opportunity, in accordance with Section
2.6(d), to participate in the defense of such Proceeding.

 

The Corporation shall not be liable hereunder for any Fine imposed by law which
the Corporation is prohibited by applicable law from paying as indemnity or
otherwise.

 

No payment pursuant to this Agreement shall be made by the Corporation to
indemnify or advance funds to Indemnitee for Litigation Costs with respect to
Proceedings initiated or brought or joined in voluntarily by Indemnitee and not
by way of defense, except with respect to Proceedings brought to establish or
enforce a right to indemnification or advancement of Litigation Costs under this
Agreement or as otherwise required by New York law, but such indemnification or
advancement of Litigation Costs may be provided by the Corporation in specific
cases if the Board finds it to be appropriate.

 

Contribution.

 

In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or part, the parties agree
that, in such event, the Corporation shall contribute to the payment of
Indemnitee’s Losses in an amount that is just and equitable in the
circumstances, taking into account, among other things, contributions by other
directors, and of the Corporation pursuant to Indemnification Agreements or
otherwise. The Corporation and Indemnitee agree that, in the absence of personal
enrichment of Indemnitee, or acts of bad faith, intentional fraud or dishonesty
or criminal conduct on the part of Indemnitee, it would not be just and
equitable for Indemnitee to contribute to the payment of Losses arising out of a
Proceeding in an amount greater than: (i) in a case where Indemnitee is a
director of the Corporation or any of its subsidiaries but not an officer of
either, the amount of fees paid to Indemnitee for serving as a director during
the 12 months preceding the commencement of such Proceeding; or (ii) in a case
where Indemnitee is a director of the Corporation or any of its subsidiaries and
is an officer of either, the amount set forth in clause (i) plus 5% of the
aggregate cash compensation paid to Indemnitee for serving as such officer(s)
during the 12 months preceding the commencement of such Proceeding; or (iii) in
a case where Indemnitee is only an officer of the Corporation or any of its
subsidiaries, 5% of the aggregate cash compensation paid to Indemnitee for
serving as such officer(s) during the 12 months preceding the commencement of
such Proceeding. The Corporation shall contribute to the payment of Losses
covered hereby to the extent not payable by Indemnitee pursuant to the
contribution provisions set forth in the preceding sentence.

 

5

--------------------------------------------------------------------------------

 

 

Notice to Corporation; Cooperation.

 

Indemnitee shall give the Corporation notice, as soon as practicable, of any
claim made against him for which indemnification will be or could be sought
hereunder.

 

Indemnitee shall give the Corporation such cooperation and information as it may
reasonably require in connection with any claim by Indemnitee hereunder.

 

Other Rights and Remedies.

 

The rights provided hereby shall not be deemed exclusive of any other right to
which Indemnitee may be entitled under any statute, applicable provision of the
Corporation’s Certificate of Incorporation or Bylaws, agreement, vote of
stockholders or of disinterested directors, or otherwise, both as to action in
his or her official capacity and as to action in another capacity while holding
such office, and shall continue after Indemnitee ceases to serve the Corporation
in the position identified in the Introduction hereof.

 

Serving at the Corporation’s Request.

 

References in this Agreement to “serving at the request of the Corporation”
include service with respect to any employee benefit plan, its participants, or
beneficiaries. Any action taken or omitted by a person with respect to an
employee benefit plan in the performance of such person’s duties for a purpose
reasonably believed by such person to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is “not
opposed to the best interests of the Corporation” as referred to in Article Two.

 

Release by Indemnitee.

 

The parties recognize that, pursuant to this Agreement, Indemnitee may receive
the benefits of indemnification payments (paid to Indemnitee or paid to others
for the benefit of Indemnitee). The Corporation is entitled to the cooperation
and assistance of the Indemnitee in obtaining or directing payments by an
insurer or insurers (collectively, “Insurer”) issuing a directors’ and officers’
liability insurance policy (i) from which the Company is seeking total or
partial recovery for indemnification payments which the Corporation has made to
or on behalf of the Indemnitee or (ii) from which the Indemnitee or others on
behalf of the Indemnitee are receiving indemnification payments. Without
limiting the generality of the preceding sentence, the ways in which the
Indemnitee shall assist the Corporation shall include the following:

 

After all Losses of the Indemnitee indemnifiable under this Agreement with
respect to any particular Proceeding against the Indemnitee shall have been
paid, the Indemnitee, at the request of the Corporation, shall execute and
deliver to the Corporation a written confirmation of that fact.

 

When requested by the Corporation, Indemnitee shall execute, acknowledge before
a notary public, and deliver to the Corporation a Power of Attorney specifically
authorizing each of certain designated officers of the Corporation as
attorneys-in-fact for Indemnitee to execute, acknowledge and deliver
Indemnitee’s written release to the Insurer with respect to the Losses arising
from a particular Proceeding for which Indemnitee has been fully indemnified;
and, if requested by the Corporation, Indemnitee shall execute, acknowledge
before a notary public, and deliver to the Insurer Indemnitee’s written release
with respect to the Losses arising from a particular Proceeding for which
Indemnitee has been fully indemnified.

 

6

--------------------------------------------------------------------------------

 

 

If Indemnitee were to refuse to execute, acknowledge and deliver a Power of
Attorney or revoke a previously delivered Power of Attorney or refuse to provide
the Corporation with the written confirmation to which it is entitled under the
provisions of this Section 2.13, the Corporation shall have no further
indemnification obligations hereunder with respect to any then-pending or future
Proceeding; but nothing contained herein shall nullify any right conferred upon
Indemnitee by Section 723(a) of the New York Business Corporation Law, as
amended, or any successor provision in the New York statutes. In any event,
Indemnitee hereby releases the Corporation from liability to Indemnitee
hereunder with respect to any specific claim for which Indemnitee has been fully
indemnified hereunder, regardless whether Indemnitee executes a separate
release.

 

MISCELLANEOUS

 

Binding Effect.

 

This Agreement shall be binding upon all successors and assigns of the
Corporation (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of the heirs, personal representatives and estate of Indemnitee.

 

Savings Clause.

 

If all or any portion of any section hereof is held invalid or unenforceable on
any ground by any court of competent jurisdiction, the Corporation nevertheless
shall indemnify Indemnitee for his or her Losses to the full extent permitted by
any applicable portion hereof that has not been held invalid or unenforceable or
by any other applicable law.

 

Governing Law.

 

The validity, construction, enforcement and interpretation of this Agreement
shall be governed by the internal law (and not the law of conflicts) of the
State of New York.

 

Effect of Headings.

 

The Introduction and Article and Section headings herein are for convenience
only and shall not affect the construction hereof.

 

Notices.

 

Any notice, request or other communication hereunder to or on the Corporation or
Indemnitee shall be in writing and delivered or sent by postage prepaid
first-class mail, as follows: (i) if to the Corporation, addressed to Seneca
Foods Corporation, 3736 South Main Street, Marion, New York 14505, “Attention:
President;” and (ii) if to Indemnitee, addressed to him at the address shown on
the signature page hereof.

 

Either address referred to in the preceding subsection may be changed from time
to time and shall be the most recent such address furnished in writing by the
party whose address has changed to the other party in the manner specified in
the preceding subsection.

 

Counterparts.

 

This Agreement may be executed in any number of counterparts. Each counterpart
of an agreement so executed shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart.

 

7

--------------------------------------------------------------------------------

 

 

Prior Agreement.

 

This Agreement replaces and supersedes all prior agreements dealing with the
same subject matter as this Agreement.

 

Non-Exclusivity of Rights; Applicability to Other Indemnification Provisions.

 

The rights to indemnification and to the advancement of Litigation Costs
provided by this Agreement shall not be deemed exclusive of, and shall be in
addition to, any other right that the Indemnitee may now or hereafter acquire
under any applicable law, agreement, vote of shareholders or Disinterested
Directors, provisions of a charter or bylaws (including the Certificate of
Incorporation or By-Laws of the Corporation), or otherwise.

 

To the fullest extent permitted by law, the Corporation shall apply this
Agreement in considering requests for indemnification or reimbursement or
payment of Litigation Costs under its Certificate of Incorporation, By-Laws, or
any other agreement or undertaking of the Company.

 

[Intentionally Left Blank; Signature Page Follows]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

SENECA FOODS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its: 

 

 

                Indemnitee Name:             Address:  

 

9